DETAILED ACTION

Status of Claims
This action is a Final Rejection. This action is in response to the Amendment and Response filed on December 3, 2020.
Claims 1-20 have been amended.
Claims 1-20 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
In light of the Terminal Disclaimer filed on December 3, 2020, the double patenting rejection has been withdrawn. 
In light of Applicant’s amendments, the rejection under 35 U.S.C. 112(b) has been withdrawn. 
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that the claims “are directed to an improvement to the functioning of the computer itself.” Remarks at 11. Applicant asserts that “the instant claims address the technical problems and challenges associated with effective and efficient use of computing and network resources for executing an electronic transaction based technology and platform. In particular, due to the processing latency, resources available, and account authentication information, an electronic transaction based technology and platform can result in excessive network usage between a terminal device and one or more remote servers, and erroneous reports or interfaces as responses to the server-client requests.” Id. Applicant points to page 156 of the Specification. Id. at 11-12. However, it’s not clear how the claims reflect a technical improvement. Rather, a computer is programmed to perform a series of steps to generate a first value and provide an electronic report. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1-20
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1-10 recite a system and, therefore, are directed to the statutory class of machine/manufacture. Claims 11-20 recite a method and, therefore, are directed to the statutory class of process. 
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. But for the recited computer related components (i.e., the additional elements such as the processors, memory, administrator devices, network, machine learning technique, dynamic report interface, electronic report), the claims as a whole recite a method of organizing human activity. The claims are directed to a system and method for generating and displaying a report that provides a performance metric of an administrator of a tax benefit account. This type of method of organizing human activity is a commercial interaction such as marketing or sales activities or business relations. Additionally, the claims recite mental processes such as “determine…a similarity metric,” and “identify one or more administrator profiles having the similarity metric satisfying a predetermined threshold,” each of which involve observation, evaluation, or judgment. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer (i.e., device) as a tool to perform the abstract idea. The claimed computer components are recited at a high level of generality and are merely invoked as tools to provide a report. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Furthermore, steps such as “receive, via a network, an identifier…” involve insignificant extra-solution activity and do not integrate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. 

No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Additionally, limitations noted as insignificant extra-solution activity in Step 2A, Prong 2 have been identified by courts as well understood, routine, and conventional. S-ee Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Additionally, data manipulation (i.e., determining, identifying) is well understood, routine, and conventional. See Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Determining an estimated outcome and setting a price); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price.).  


Dependent claims 2 and 12 include the additional element of receiving a parameter, which is insignificant extrasolution activity. This additional element is analyzed in a manner similar to the independent claims. Therefore, these claims are ineligible for the same reasons as described above with respect to claims 1 and 11.
Dependent claims 3 and 13 include the additional element of receiving data, which is insignificant extrasolution activity. This additional element is analyzed in a manner similar to the independent claims. These claims also further limit the abstract idea by describing how the administrator profile is generated. These claims are ineligible for the same reasons as described above with respect to claims 1 and 11.
Dependent claims 4 and 14 include the additional element of training a model using a machine learning technique. Because this feature is claimed broadly, and these claims do not describe how the model is trained, this additional element does not integrate the abstract idea or provide an inventive concept. For example, the additional element does not provide an improvement to technology. 
Dependent claims 5 and 15 include the additional elements of aggregating and storing data. Aggregating data is insignificant extrasolution activity. This additional element is analyzed in a manner similar to the independent claims. The additional element of storing data is merely the use of a computer 
Dependent claims 6 and 16 include the additional element of rendering a report, which is insignificant extrasolution activity. This additional element does not integrate the abstract idea or provide an inventive concept. See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42, 120 USPQ2d 1844, 1854-55 (Fed. Cir. 2016) (Printing or downloading generated menus is insignificant extrasolution activity.). 
Dependent claims 7 and 17 include the additional element of receiving an indication, which is insignificant extrasolution activity. This additional element is analyzed in a manner similar to the independent claims. These claims also further limit the abstract idea by describing how performance metric values are manipulated in the report. These claims are ineligible for the same reasons as described above with respect to claims 1 and 11.
Dependent claims 8 and 18 include the additional elements of receiving a filter criterion and rendering a report, which are insignificant extrasolution activity. These additional elements are analyzed in a manner similar to the independent claims and claims 6 and 16. These claims also further limit the abstract idea by identifying, generating data, and manipulating. These claims are ineligible for the same reasons as described above.
Dependent claims 9 and 19 include the additional elements of receiving data and rendering a report. These additional elements are analyzed in a manner similar to claims 8 and 18. These claims also further limit the abstract idea by including the step of generating a third value of the first performance metric. Therefore, these claims are ineligible for the same reasons as described above.
Dependent claims 10 and 20 include the additional elements of rendering a report and receiving data. These additional elements are analyzed in a manner similar to claims 8 and 18. Therefore, these claims are ineligible for the same reasons as described above.
As such, the claims are not patent eligible.



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Weitermann et al., U.S. Patent Application Publication Number 2004/0039610 A1. This reference discloses a method of comparing insurance premiums of two or more insurance companies. 
Lehman et al., U.S. Patent Application Publication Number 2013/0204645 A1. This reference discloses a mobile insurance architecture with a wireless communication interface that connects mobile client devices to wireless networks. 
Krughoff et al., U.S. Patent Application Publication No. 2014/0114674. Krughoff discloses a tool for comparing different health plans based on various attributes.
Deshpande et al., U.S. Patent Application Publication No. 2016/0140589 A1. 

“Leading National Insurance Carriers Select Quadrant’s InsureWatch for Comparative Rating and Competitive Pricing Analysis for Auto and Home Insurance,” PR Newswire US, (Feb 28, 2013). 
	These prior art references individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of features of the independent claims. While the prior art teaches various methods of comparing insurance/benefit plans, the prior art does not teach or suggest the invention of the claimed combination of limitations.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt, can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692